                                                                       E-FILED
                                         Wednesday, 20 March, 2019 08:43:05 AM
                                                  Clerk, U.S. District Court, ILCD

             IN THE UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS
                     SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, and    )
THE STATES OF CALIFORNIA,        )
DELAWARE, ILLINOIS, INDIANA,     )
MASSACHUSETTS, MINNESOTA,        )
MONTANA, NEVADA, NEW JERSEY,     )
NORTH CAROLINA, RHODE ISLAND,    )
                                 )
VIRGINIA, ex rel. TRACY SCHUTTE and
MICHAEL YARBERRY,                )
                                 )
     Plaintiffs and Relators,    )
                                 )
     v.                          )
                                 )
SUPERVALU, INC., SUPERVALU       )      NO. 11-3290
HOLDINGS, INC., FF ACQUISITIONS, )
LLC, FOODARAMA, LLC, SHOPPERS    )
FOOD WAREHOUSE CORP.,            )
SUPERVALU PHARMACIES, INC.,      )
ALBERTSON’S LLC, JEWEL OSCO      )
SOUTHWEST LLC, NEW               )
ALBERTSON’S INC., AMERICAN       )
DRUG STORES, LLC, ACME           )
MARKETS, INC., SHAW’S            )
SUPERMARKET, INC., STAR MARKET )
COMPANY. INC., JEWEL FOOD        )
STORES, INC., and AB ACQUISITION )
LLC,                             )
                                 )
     Defendants.                 )




                                1
                                      OPINION

RICHARD MILLS, U.S. District Judge:

       Pending is the Defendants’ motion to exclude the expert testimony of Ian

Dew.

                               I.     BACKGROUND

   A. Introduction

       This is a False Claims Act case, wherein the Relators allege that Defendant

pharmacies submitted false or fraudulent claims to obtain federal funds from

Government Healthcare Programs (GHP) to which they were not entitled. The

Relators allege this occurred through the electronic submission of inflated usual and

customary charges to GHPs because Defendants failed to report their cash price

matches as their usual and customary price.

       One of three experts retained by the Relators is Ian Dew. Defendants move

to exclude Mr. Dew’s opinions, claiming they fail to satisfy the standards of

admissibility set by the Federal Rules of Evidence and Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579 (1993).

       The Defendants allege Mr. Dew is a computer programmer who lacks

expertise in the pharmacy or prescription-drug distribution industry. The Relators

state Mr. Dew is an electronic data analyst and computer programmer with extensive

experience working on more than 60 healthcare fraud investigations for the


                                         2
Department of Justice, various State Attorneys General and private clients. Mr. Dew

has extensive experience in dealing with and analyzing large compilations of

electronic transaction data like that produced by the Defendants in this action. The

Relators say Mr. Dew is not being offered as an expert on usual and customary

pricing requirements, but instead is being offered to testify only about the

calculations of the overcharges that resulted from Defendants’ alleged manipulation

of their usual and customary prices.

      The Relators further claim Mr. Dew used his skills as a data analyst to

electronically review more than 42 million claims for payment that Defendants

submitted to GHPs. Mr. Dew used the definitions of the actual usual and customary

prices, as defined by Relators’ other experts, Dr. Kenneth Schafermeyer, a Doctor

of Pharmacy Administration and a professor at St. Louis College of Pharmacy, and

John Bertko, a healthcare actuary. The Relators claim that, relying on those

definitions, Mr. Dew was able to calculate the amount that GHPs were overcharged

in approximately 22 million transactions between 2006 and 2016, by comparing the

reimbursement amount based upon the usual and customary amount Defendants

reported to the PBMs and to Medicaid in claims for payment with the actual usual

and customary amount that Defendants should have reported based on their cash

price match override transactions.




                                         3
      The Relators claim that, to analyze the Defendants’ alleged overcharges, Mr.

Dew did not need to have a specific expertise in the legal underpinnings of those

overcharges. The Relators allege Mr. Dew could simply rely on the assumptions

provided by other experts in rendering an opinion on large collections of electronic

data analysis, his area of expertise.

      Ian Dew has worked on complex, computer-assisted data analysis for more

than 25 years, focusing on complex healthcare litigation since 2004. Much of his

work on False Claims Act cases was performed at the request of the United States

Department of Justice and the Attorneys General for various states.

      Mr. Dew has a bachelor’s degree in mathematics and psychology, a Master of

Engineering from the University of Virginia and a Master of Environmental Science

from Johns Hopkins. He summarized his experience in his Expert Report:

      I have more than 25 years of experience analyzing large datasets with
      more than 10 years of experience focused on healthcare matters. I have
      directly performed analyses and supervised other analysts in dozens
      of healthcare and other fraud investigations and have involved large
      volumes of diverse types of data as well as intricate and complex
      calculations. The majority of these projects have involved millions
      of Medicaid or Medicare claims in addition to other large transaction
      datasets. They have involved a variety of allegations including
      mis-reporting of drug prices, off-label marketing of drugs, kickbacks
      and Stark Law violations, retail pharmacies’ failure to submit accurate
      usual and customary charges, billing for medically unnecessary products
      and services, among others. This is the eighth time I have been engaged
      as a testifying expert.




                                         4
Dew Report at 3. Mr. Dew has fourteen years of experience in healthcare data

analysis matters.

        The Relators note Mr. Dew does not claim to be a “damages” expert. Rather,

he used his data transaction analytical skills to determine the amount of

“overcharges” based on the inflated prices allegedly reported by the Defendants.

Although “damages” considerations can involve a broad range of legal issues outside

the scope of Mr. Dew’s expertise, the Relators allege he is fully qualified to calculate

the usual and customary overpayments that are often used as a component of

damages.

    B. Scope of Mr. Dew’s work

        The Relators state that Mr. Dew calculated the difference between two price

points found in Defendants’ data—cash override sales corresponding to discounted

price matches (the actual usual and customary prices), and GHP reimbursements to

Defendants based on the reported usual and customary prices sent to third party PBM

and Sponsor payers. He needed only to look at the Defendants’ data production to

identify these basic elements of the calculation. In his Report, Mr. Dew states:

        Specifically, I was asked to [1] identify Actual Usual and Customary
        Prices (AUACS) 1 appearing in the Defendants’ discounted cash sales,
        [2] re-adjudicate GHP claims submitted by defendants using these
        AUACs, [3] identify claims with overpayments relative to the AUACs,
        and [4] calculate aggregate overpayments for such claims.

1
 “I was directed by counsel to use the term ‘Actual’ in this context. I am not expressing any opinion by
using it.”
                                                    5
Dew Report at 2. Mr. Dew described his methodology as follows:

       Primarily, I surveyed Defendants’ sales files to identify and tabulate
       quantities and corresponding prices that appeared repeatedly in
       discount cash sales. . . .

       Treating the discounted prices that I identified as AUACs, I assessed
       whether the Reported U&C on Defendants’ claims were greater than
       the AUACs for the same drugs in the same states and timeframes. I
       further re-adjudicated all GHP claims as if the AUACs had been the
       Reported U&Cs on them. . . .

       If the AUAC represents a lower amount than the reimbursed amount,
       The difference between the reimbursed amount and the AUAC would
       represent an overpayment relative to the AUAC. . . .

       Finally, I created several summaries of claims and overpayments
       associated with the different categories of GHPs.

Id. at 4.

       Mr. Dew states that, to ensure he was only identifying ongoing price matching

and not capturing one-time special pricing, he conservatively required that each of

the lower actual and usual customary prices identified in his analysis must have

appeared in at least two sales over a period of three consecutive months. According

to Mr. Dew, this approach is conservative when compared to a similar usual and

customary price analysis he performed for the Texas Attorney General, where he

was directed to identify a price matched cash sale as the pharmacy’s true usual and

customary price if it occurred a single time throughout the entire relevant time period

of that litigation covering multiple years.


                                              6
       The Relators allege the concept of “cash price to the general public” had to be

reduced to specific numbers for purposes of calculating overpayments. According

to his report, Mr. Dew instituted a working definition of actual usual and customary

prices that incorporated discounted cash overrides from the Defendants’ transactions

data while excluding one-time special prices. The Relators claim that determining

the best way to organize discrete data elements and performing calculations on that

data (Defendants’ cash override prices) falls within Mr. Dew’s expertise as a data

analyst.

       The Relators further allege Mr. Dew’s work had a limited scope. He was

simply asked to calculate the difference between the two types of price points found

within Defendants’ data production—1) discounted cash override prices, and 2)

reimbursement based upon undiscounted reported usual and customary prices.

However, it was exceedingly difficult to execute this conceptually simple task

because of the multiple hundreds of millions of claim records involved.2 The bulk

of the necessary information required to perform the task was found within the set

of data produced by the Defendants. As stated in his report, Mr. Dew conducted

external research to the limited extent required, such as downloading CMS lists of

Medicare Part D Carriers to ensure that he was capturing all claims for payment to


2
 Mr. Dew’s report provided that the information he analyzed from Defendants’ production included more
than a decade’s worth of transactions occurring in Defendants’ pharmacies across 24 states, concerning
371,220,879 sales transactions involving 419,108,626 claims.
                                                  7
Medicare and Annual Reports of the Medicare Board of Trustees to understand the

percentages of federal funds for Medicare and other federal programs, as calculated

by Mr. Bertko.

      The Defendants allege Mr. Dew’s approach is contrived and unsupported. He

had no industry expertise to determine if his calculation had any real-world

relevance. Mr. Dew did not perform any research to determine if his alternative

usual and customary price construct is consistent with any federal or state legal

authority, published literature or industry standards. The Defendants claim he did

not evaluate whether the contracts between Defendants and the PBMs would

recognize this “contrived” figure as the usual and customary price, nor did he rely

on any other expert retained by Relators (who also define usual and customary price

in terms of cash price) to support this definition.

      The Defendants also note that Mr. Dew’s analysis concludes with his “re-

adjudication” of the claims Defendants submitted to GHP using his alternative

calculation instead of Defendants’ usual and customary price. Mr. Dew classified

as an “overpayment” each claim for which Defendants’ usual and customary price

was higher than his alternative calculation.

      The Defendants allege that using this process allows Relators—through Mr.

Dew—to construct artificial and inflated “overpayments” where none actually

existed. They cite the example of a Springfield pharmacy consistently reporting the


                                           8
usual and customary price for a drug at $10, reflecting the price that 100 cash

customers paid. The Defendants contend that under the Relators’ approach, this

scenario would result in 100 putative false claims and $200 in single damages if just

two customers paid $8 for the same drug elsewhere in the State of Illinois any time

that month.

                                  II.    DISCUSSION

      The Defendants contend Mr. Dew is not qualified to provide an expert opinion

on usual and customary pricing. Moreover, his methodology is not reliable and is

outcome-driven.

      The Relators claim Mr. Dew is qualified to quantify the overcharges that

resulted from Defendants’ alleged manipulation of their usual and customary pricing

requirements. They further assert that his methodology is reliable.

      A. Standard for admissibility

      “The purpose of the Daubert inquiry is to scrutinize proposed expert witness

testimony to determine if it has the same level of intellectual rigor that characterizes

the practice of an expert in the relevant field so as to be deemed reliable enough to

present to a jury.” Lapsley v. Xtek, Inc., 689 F.3d 802, 805 (7th Cir. 2012) (internal

quotation marks omitted). A court must evaluate: (1) the qualifications of the

proposed expert; (2) the reliability of his or her methodology; and (3) the relevance

of the proposed testimony. See Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771,


                                           9
779 (7th Cir. 2017). In evaluating the reliability of expert testimony, courts should

consider a number of factors and employ a “flexible” inquiry. See id. at 779-80.

      B. Mr. Dew’s methodology

      The Defendants criticize Mr. Dew as a hired gun and litigation consultant,

frequently advocating for false claims plaintiffs.       However, that is hardly

disqualifying.   In the Court’s experience, it is not uncommon for individuals

testifying as experts to testify regularly for one side or the other and most do not

work for free.

      The fact that Mr. Dew has no practical experience in the pharmacy or

healthcare industry does not preclude him from analyzing large amounts of

electronic data relating to usual and customary prices applicable to GHP contracts—

as defined by others such as Dr. Schafermeyer and Mr. Bertko. Mr. Dew has

extensive experience with what he was tasked to do--analyzing large amounts of

electronic data. The Court has no trouble concluding that Mr. Dew is qualified by

education and experience to analyze large amounts of electronic data.

      The Defendants claim Mr. Dew’s methodology is not reliable in that his usual

and customary price approach was contrived by Relators’ counsel to drive a

favorable outcome. They note that Mr. Dew testified he applied Relators’ counsel’s

formulation of usual and customary pricing.




                                         10
      The Relators counter by stating that counsel simply instructed Mr. Dew to

assume that lower matched prices that are widely available are the usual and

customary prices that Defendants should have charged GHPs for their drugs—an

approach consistent with United States ex rel. Garbe v. Kmart Corp., 824 F.3d 632,

645 (7th Cir. 2016) (“Because Kmart offered the terms of its ‘discount programs’ to

the general public and made them the lowest prices for which its drugs were widely

and consistently available, the Kmart discount prices at issue represented the ‘usual

and customary’ charges for the drugs.”).

      Federal Rule of Evidence 703 states in part: “An expert may base an opinion

on facts or data in the case that the expert has been made aware of.” Fed. R. Evid.

703. Thus, he can rely on information provided to him in formulating an opinion.

“Under settled evidence law, an expert may express an opinion that is based on facts

that the expert assumes, but does not know, to be true.” Williams v. Illinois, 567

U.S. 50, 57 (2012). Moreover, an expert may render an opinion that is based on

information provided by counsel. Manpower, Inc. v. Insurance Co. of Pennsylvania,

732 F.3d 796, 808 (7th Cir. 2013).

      Here, Mr. Dew relied on information provided by others to formulate his

opinions. The Relators claim Mr. Dew’s approach as to how to aggregate discounted

cash override sale records to obtain an actual usual and customary price pursuant to

those instructions is a matter of data analysis, not an argument contrived by counsel.


                                           11
Mr. Dew analyzed the data and determined the best way to group the raw information

into a form that could be plugged into his algorithm, while excluding potential

outliers. This methodology in calculating usual and customary pricing by using the

most frequently occurring discounted cash price offered by month is more

conservative than the methodology Mr. Dew employed in another case when he used

the median discounted price over all time as the alternative usual and customary

price.

         Mr. Dew testified that his use of the most frequently occurring price is

recognized as a statistically valid method to find the central tendency of a large data

set. Similarly the mean, the median and average are also statistically valid methods

of finding a central value. Mr. Dew stated all of these details of analysis are properly

within the professional discretion of the data transaction analyst because they all fall

within the accepted methodology of large data set analysis. Certainly, there are

different ways to determine one or more usual and customary prices over time. The

district court in Garbe noted the methodology of calculating usual and customary

price need only be “sound” to be admissible:

         That is not to say it is correct, only that it is admissible and, of course,
         subject to “the familiar tools of ‘vigorous cross-examination, presentation
         of contrary evidence, and careful instruction on the burden of proof.’”
         (internal     citations omitted). As the Seventh Circuit stated in Schultz v.
         Akzo Nobel Paints, LLC: the key to the gate is not the ultimate correctness of
         the expert’s conclusions. Instead, it is the soundness and care with which the
         expert arrived at her opinion; the inquiry must ‘focus . . . solely on principles
         and methodology, not the conclusions they generate.’”
                                             12
United States ex rel. Garbe v. Kmart Corp., 2017 WL 3175983, at *4 (S.D. Ill. July

21, 2017) (quoting Schultz v. Akzo Nobel Paints, LLC, 721 F.3d 426, 431 (7th Cir.

2013) (citing Daubert, 509 U.S. at 595)). Whether an expert has selected “the best

data set to use” is “a question for the jury, not the judge.” Manpower, 732 F.3d at

809. As long as there is “a rational connection between the data and the opinion,”

“an expert’s reliance on faulty information”—as the Defendants allege Mr. Dew did

in his methodology—“is a matter to be explored on cross-examination; it does not

go to admissibility.” Id.

      Mr. Dew’s analysis is not unlike that of the Relators’ expert in Garbe. Both

analyzed Defendants’ transaction data, comparing the sale price and reimbursement

based on the reported price on the basis of drug, dosage, quantity and administration

on a transaction-by-transaction basis to calculate the Defendants’ usual and

customary prices. See Garbe, 2017 WL 3175983, at *5.

      Based on the foregoing, the Court is unable to conclude that Mr. Dew’s expert

testimony should be excluded based on methodology.

      C. Reliability

      The Court is unable to conclude that any of the Defendants’ critiques warrant

excluding Mr. Dew’s testimony based on reliability. The Seventh Circuit has stated:

      District judges have “considerable leeway in deciding in a particular case
      how to go about determining whether particular expert testimony is reliable.”
                                         13
      Kumho Tire Co., 526 U.S. at 152, 119 S. Ct. 1167. Reliability, however, is
      primarily a question of the validity of the methodology employed by an
      expert, not the quality of the data used in applying the methodology or the
      conclusions produced. “The soundness of the factual underpinnings of the
      expert’s analysis and the correctness of the expert’s conclusions based on that
      analysis are factual matters to be determined by the trier of fact, or, where
      appropriate, on summary judgment.” Smith v. Ford Motor Co., 215 F.3d 713,
      718 (7th Cir. 2000). “Rule 702’s requirement that the district judge determine
      that the expert used reliable methods does not ordinarily extend to the
      reliability of the conclusions those methods produce-that is, whether the
      conclusions are unimpeachable.” Stollings v. Ryobi Technologies, Inc., 725
      F.3d 753, 765 (7th Cir. 2013). The district court usurps the role of the jury,
      and therefore abuses its discretion, if it unduly scrutinizes the quality of the
      expert’s data and conclusions rather than the reliability of the methodology
      the expert employed. See id. at 766; Smith, 215 F.3d at 720.

Manpower, 732 F.3d at 806 (7th Cir. 2013).

      The Court concludes Mr. Dew’s methodology is sufficiently reliable to

present to a jury. It can be tested by cross-examination and presentation of contrary

evidence.

      D. Relevance

       A qualified expert’s opinions are admissible only if they are relevant,

meaning “the testimony must assist the trier of fact to understand the evidence or to

determine a fact in issue.” Ervin v. Johnson, 492 F.3d 901, 904 (7th Cir. 2007)

(citing Fed. R. Evid. 702). The jury must evaluate whether any Defendant submitted

any false claim by considering whether Defendants’ reporting of their usual and

customary price was faithful to their contracts and the applicable law. Obviously,




                                         14
that is a matter of some complexity that is not within a typical juror’s scope of

knowledge.

      The Defendants allege the usual and customary price is often defined as the

cash prize for a specific drug offered on a specific date of service at a specific

pharmacy. Mr. Dew’s approach is significantly different from that. The district

court in Garbe noted there are multiple ways to define usual and customary price

and found the relator’s expert methodology--which involved an analysis of sales data

“on the basis of drug, dosage, quantity, and administration on a transaction-by-

transaction basis”—reliable and of assistance to the jury in understanding the

evidence.

      For similar reasons, the Court finds Mr. Dew’s methodology to be relevant

and potentially of assistance to the jury in understanding the evidence. Mr. Dew’s

testimony is admissible pursuant to the Federal Rules of Evidence and applicable

case law.

      Ergo, the motion to exclude the expert testimony of Mr. Ian Dew [d/e 177] is

DENIED.

ENTER: March 19, 2019

      FOR THE COURT:
                                                   /s/ Richard Mills
                                                   Richard Mills
                                                   United States District Judge



                                        15
